DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 8 July 2021 has been entered.

Response to Amendment
Applicant’s amendment filed on 8 July 2021 has been entered. Claims 1-2, 11, 12, and 20 are amended. Claims 1-8, 11-17, and 20 are pending. The amended claims and arguments have overcome each and every objection set forth in the previous office action. Therefore, the previous objections are hereby withdrawn.


Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Doll et al. (US 7963542).
Applicant’s arguments with respect to the rejection(s) of Claims 1-7, 21, and 23 under 35 U.S.C. 103 as being obvious over Black in view of Holmes have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.	


	
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 2, 8, 11, 12, 17, and 20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Doll et al. (hereafter Doll - US 7963542).
Claim 1 recites “a turbine support structure.” Doll teaches such a turbine support structure, as will be shown.

a pair of supports (the pair of legs of support 60, see Figs. 6 and 7), each support of the pair of supports having an upper end and a lower end, the upper ends of the pair of supports respectively fixed with respect to opposite side surfaces of the turbine casing (see Fig. 7), the pair of supports configured to support the turbine casing at the opposite side surfaces of turbine casing (see Fig. 7): and 
a pair of movable units (34) respectively installed at the lower end of each support and configured to support the lower end of each support and to move the lower end of each support in a direction parallel to a center axis of the turbine casing, 
wherein the turbine comprises: 
a plurality of turbine rotors including a plurality of turbine rotor disks and a plurality of turbine blades coupled to an outer surface of each of the plurality of turbine rotor disks (not shown, see col. 3, ln. 1-9); 
a plurality of turbine vanes disposed between the plurality of turbine blades (not shown, see col. 3, ln. 1-9); and 
the turbine casing for housing the turbine rotors and the turbine vanes configured to guide a flow direction of combustion gas, the turbine rotors being mounted in a multi-stage structure on an outer circumferential surface of a tie rod and configured to be rotated by the combustion gas supplied from a combustor when the gas turbine is operated (see col. 3, ln. 1-9).
Regarding Claim 2, Doll teaches (Figs. 1, 4, 6, 7) the turbine support structure according to claim 1, wherein each movable unit is spaced outwardly from the 
Regarding Claim 8, Doll teaches (Figs. 1, 4, 6, 7) the turbine support structure according to claim 1, wherein the pair of movable units comprise a caster block (34) formed on the lower end of each support, and a plurality of casters (70) mounted to a lower surface of the caster block.

Claim 11 recites a turbine comprising a pair of supports having the same features of Claim 1 which are rejected for the same reasons. 
Claim 12 recites the same features of Claim 2 which are rejected for the same reasons. 
Claim 17 recites the same features of Claim 8 which are rejected for the same reasons.

Claim 20 recites a gas turbine comprising a turbine having the same features of Claim 11 which are rejected for the same reasons. 
Doll further teaches (Figs. 1, 4, 6, 7) a compressor (14) configured to draw in and compress air; a combustor (16) configured to generate combustion gas by combusting a mixture of fuel and the compressed air.

Allowable Subject Matter
Claims 3-7 and 13-16, are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See cited references.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREW BUI whose telephone number is (571) 272-0685.  The examiner can normally be reached on 7:30 AM - 4:30 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Courtney Heinle can be reached on (571) 270-3508.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/ANDREW THANH BUI/Examiner, Art Unit 3745                                                                                                                                                                                                        
/COURTNEY D HEINLE/Supervisory Patent Examiner, Art Unit 3745